DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-10 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 depends from claim 1 and recites “a nucleating agent” in line 2.  Claim 1, however, also recites a nucleating agent in line 4.  It is therefore unclear whether the nucleating agent recited in claim 5 is the same as that recited in claim 1 or a different nucleating agent.  For purposes of examination, the nucleating agent of claim 5 is being construed as referring back to and further limiting the nucleating agent of claim 1 (i.e., the language in claim 5, line 2, is being construed as “wherein the nucleating agent [[that]] has been subjected to . . .”).
Claim 7 is directed to a process for producing the composition of claim 1 and recites “providing at least one crosslinkable thermoplastic polyurethane or a reaction mixture for preparation of a crosslinkable thermoplastic polyurethane” in lines 3-4 and “adding at least one compound (N)” in line 5.  Claim 1, however, also recites “at least one crosslinkable thermoplastic polyurethane” in line 2 and “at least one compound (N)” in line 3.  It is therefore unclear whether the “at least one crosslinkable thermoplastic polyurethane” and “at least one compound (N)” referenced in claim 7 are the same as those recited in claim 1 or different.  For purposes of examination, the language in claim 7 is being construed as referring back claim 1 (i.e., the language in claim 7, lines 3-4 and 5 is being construed as “providing the at least one crosslinkable thermoplastic polyurethane or a reaction mixture for preparation of [[a]] the at least one crosslinkable thermoplastic polyurethane . . .” and “adding the at least one compound (N) . . .”).
Claims 8-10 and 15-18 depend either directly or indirectly from claim 7 and are therefore also indefinite for the reasons set forth above with respect to claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wintermantel et al. (U.S. Patent Application Publication No. 2008/0312361 A1, cited in IDS submitted August 6, 2019) in view of Pillin et al. (“Crystallization kinetics of poly(butylene terephthalate) (PBT): Influence of additives and free carboxylic acid chain ends”, Polymer Engineering & Science, Vol. 41, No. 2, pp. 178-191, Feb. 2001).
Regarding claim 1, Wintermantel discloses a composition, comprising at least one crosslinkable thermoplastic polyurethane (P) (Abstract, [0001] of Wintermantel, reactive polyurethane hotmelt adhesive; [0005] reactive PUR hot-melt is crosslinkable; cross-linking limits melting solubility of polymer; polymer is therefore thermoplastic before cross-linking) and at least one compound (N) comprising a conjugated, nitrogen-containing aromatic structure as a nucleating agent (Abstract of Wintermantel, formulation contains a nucleating agent; [0045] of Wintermantel, nucleating agent can be copper phthalocyanine; pg. 180, Table 1, chemical structure of pigment PB15:3L, copper phthalocyanine is a compound comprising a conjugated, nitrogen-containing aromatic structure), wherein the at least one compound (N) is present in the composition in an amount of from 0.01% by weight to 0.5% by weight, based on the at least one crosslinkable thermoplastic polyurethane (P) ([0032] of Wintermantel, nucleating agent present in amount of 0.05 - 0.5 wt% based on amount of urethane component).
Wintermantel does not specifically disclose that the at least one compound (N) a solid.  Pillin, however, discloses using dyes used as nucleating agents for poly(butylene terephthalate) including copper phthalocyanine (Abstract, pg. 180, Table 1, pigment PB15:3L).  According to Pillin, the nucleating agent is used in solid form (pg. 188, FIG. 12 of Pillin, particle size of inorganic pigments used as nucleating agents provided; pigment having a particle size would necessarily be in solid form).  According to Pillin, using a pigment in solid particle form as a nucleating agent results in high nucleation rates (pg. 185, left column, 2nd full ¶ of Pillin).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the copper phthalocyanine nucleating agent of Wintermantel in solid particulate form as taught by Pillin in order to promote nucleation of the hot-melt adhesive formulation of Wintermantel.  One of skill in the art would have been motivated to do so in order to promote nucleation as taught by Pillin (FIG. 12, pg. 185, left column, 2nd full ¶ of Pillin).  
Regarding claim 2, Wintermantel discloses that the nucleating agent is selected from the group consisting of a quinacridone, a monoazo compound, a perylene, a diketopyrrolopyrrole, an isoindoline, a phthalocyanine and derivatives thereof ([0045] of Wintermantel, nucleating agent can be copper phthalocyanine which is a phthalocyanine; claim only requires one of the recited nucleating agents).  
Regarding claim 3, Wintermantel does not specifically disclose that the nucleating agent is selected from the group consisting of a quinacridone, a perylene and derivatives thereof.  Wintermantel, however, discloses that the hot-melt adhesive formulations include a crystallizing polyol which can be made from terephthalic acid and 1,4-butanediol (i.e., polybutylene terephthalate) ([0031], [0037] of Wintermantel) and that the nucleating agent can be any additive which favors the formation of a crystalline phase from the melt or solution ([0043] of Wintermantel).  Wintermantel also specifically discloses using pigments such as copper phthalocyanine as nucleating agents ([0044]-[0045] of Wintermantel).  Pillin discloses pigments for use as nucleating agents for polybutylene terephthalate which include copper phthalocyanine and perylene (pg. 180, Table 1 of Pillin, Pigment Red 178, a derivative of perylene).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a perylene derivative as a nucleating agent in the modified formulation since Pillin establishes that perylene derivatives were known nucleating agents for PBT which is the polyol component in the reactive PUR formulations of Wintermantel.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP § 2143 I B).  As evidenced by Wintermantel, the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components.  In addition, as also evidenced by Pillin, the substituted components and their functions were known in the art.  One of ordinary skill in the art could also have substituted one known element for another, and the results of the substitution would have been predictable.
Regarding claim 4, Wintermantel does not specifically disclose that a total amount of nucleating agents is in a range of from 0.03% by weight to 0.1% by weight, based on the at least one crosslinkable thermoplastic polyurethane (P).  Wintermantel, however, discloses formulations comprising a nucleating agent in an amount of 0.01% by weight to 1% by weight based on the reactive PUR hot-melt adhesive component.  Wintermantel therefore clearly teaches a nucleating agent range (i.e., 0.01-1 wt%) that overlaps with that recited in claim 4 (i.e., 0.03% by weight to 0.1%) which would render the claimed range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 7, Wintermantel in view of Pillin suggest a process for producing the composition of claim 1 (Abstract, [0020] of Wintermantel, process of preparing reactive PUR hot-melt adhesive; see analysis of claim 1 above), the process comprising; (i) providing at least one crosslinkable thermoplastic polyurethane (P) or a reaction mixture for preparation of a crosslinkable thermoplastic polyurethane (R-P) ([0020] of Wintermantel, providing polyol and diisocyanate component which form reactive PUR; [0005] reactive PUR hot-melt is crosslinkable); (ii) adding at least one compound (N) that comprises a conjugated, nitrogen-containing aromatic structure as a nucleating agent to the at least one crosslinkable thermoplastic polyurethane (P) or to the reaction mixture for preparation of the crosslinkable thermoplastic polyurethane (R-P) ([0020] of Wintermantel, nucleating agent mixed with polyurethane components; [0045] of Wintermantel, nucleating agent can be copper phthalocyanine; pg. 180, Table 1, chemical structure of pigment PB15:3L, copper phthalocyanine is a compound comprising a conjugated, nitrogen-containing aromatic structure), where the at least one compound (N) is a solid (Pillin suggest using a solid particulate nucleating agent; see analysis of claim 1 above); and (iii) mixing the nucleating agent and the at least one crosslinkable thermoplastic polyurethane (P) or the reaction mixture for preparation of the crosslinkable thermoplastic polyurethane (R-P) ([0020] of Wintermantel, nucleating agent mixed with polyurethane components), wherein a total amount of nucleating agents is in a range of from 0.01% by weight to 0.5% by weight, based on the at least one crosslinkable thermoplastic polyurethane (P) or the reaction mixture for preparation of the crosslinkable thermoplastic polyurethane (R-P) ([0032] of Wintermantel, nucleating agent present in amount of 0.05 - 0.5 wt% based on amount of urethane component).  
Regarding claim 8, Wintermantel discloses that the nucleating agent is selected from the group consisting of a quinacridone, a monoazo compound, a perylene, a diketopyrrolopyrrole, an isoindoline, a phthalocyanine and derivatives thereof ([0045] of Wintermantel, nucleating agent can be copper phthalocyanine which is a phthalocyanine; claim only requires one of the recited nucleating agents).
Regarding claim 9, Wintermantel does not specifically disclose that the nucleating agent is selected from the group consisting of a quinacridone, a perylene and derivatives thereof.  Wintermantel, however, discloses that the formulations include a crystallizing polyol which can be made from terephthalic acid and 1,4-butanediol (i.e., polybutylene terephthalate) ([0031], [0037] of Wintermantel) and that the nucleating agent can be any additive which favors the formation of a crystalline phase from the melt or solution ([0043] of Wintermantel).  Wintermantel also specifically discloses pigments such as copper phthalocyanine ([0044]-[0045] of Wintermantel).  Pillin discloses pigments for use as nucleating agents for polybutylene terephthalate which include copper phthalocyanine and perylene (pg. 180, Table 1 of Pillin, Pigment Red 178, a derivative of perylene).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a perylene derivative as a nucleating agent in the modified formulation since Pillin establishes that perylene derivatives were known nucleating agents for PBT which is the polyol component in the reactive PUR formulations of Wintermantel.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP § 2143 I B).  As evidenced by Wintermantel, the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components.  In addition, as also evidenced by Pillin, the substituted components and their functions were known in the art.  One of ordinary skill in the art could also have substituted one known element for another, and the results of the substitution would have been predictable.
Regarding claim 10, Wintermantel does not specifically disclose that a total amount of nucleating agents is in a range of from 0.03% by weight to 0.1% by weight, based on the at least one crosslinkable thermoplastic polyurethane (P).  Wintermantel, however, discloses formulations comprising a nucleating agent in an amount of 0.01% by weight to 1% by weight based on the reactive PUR hot-melt adhesive component.  Wintermantel therefore clearly teaches a nucleating agent range (i.e., 0.01-1 wt%) that overlaps with that recited in claim 4 (i.e., 0.03% by weight to 0.1%) which would render the claimed range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 11, Wintermantel in view of Pillin suggest a sealant, coating or adhesive, comprising the composition of claim 1 ([0022] of Wintermantel, PUR hot-melt used as sealant, coating or adhesive; see analysis of claim 1 above).
Regarding claim 12, Wintermantel discloses that the sealant, coating or adhesive is an adhesive, wherein the adhesive is a hotmelt adhesive, an assembly adhesive for fixing of a component, a bookbinding adhesive, an adhesive for production of a composite film, a laminate, a sandwich component, or an edgebanding product ([0011] of Wintermantel, PUR hot-melt used in adhesive systems; formulation is therefore a hot-melt adhesive; [0022] of Wintermantel, formulation can be used for fixing of components, as a bookbinding adhesive, for production of composite film and laminates and as an overlapping edge band; claim only requires one of the recited adhesive types).  
Regarding claim 13, Wintermantel discloses a method of bonding wood, textiles, metals, ceramic or plastics, the method comprising contacting wood, a textile, a metal, ceramic or a plastic with the sealant, coating or adhesive of claim 11 ([0011] of Wintermantel, PUR hot-melt used in adhesive systems for bonding wood; claim only requires one of the recited materials).  
Regarding claim 14, Wintermantel discloses a method of bonding foils, fibers, films, injection- molded products, or shaped films, or of 3D printing, the method comprising contacting a foil, a fiber, a film, an injection-molded product, or a shaped film with the sealant, coating or adhesive of claim 11, or comprising 3D printing the sealant, coating or adhesive ([0022] of Wintermantel, adhesive can be used for production of composite films or laminates).  
Regarding claim 15, Wintermantel in view of Pillin suggest a sealant, coating or adhesive, comprising a composition obtained or obtainable by the process of claim 7 ([0022] of Wintermantel, sealant, coating or adhesive; see analysis of claim 7 above).  
Regarding claim 16, Wintermantel discloses that the sealant, coating or adhesive is a hotmelt adhesive, an assembly adhesive for fixing of a component, a bookbinding adhesive, an  adhesive for production of a composite film, a laminate, a sandwich component, or an edgebanding product ([0011] of Wintermantel, PUR hot-melt used in adhesive systems; formulation is therefore a hot-melt adhesive; [0022] of Wintermantel, formulation can be used for fixing of components, as a bookbinding adhesive, for production of composite film and laminates and as an overlapping edge band; claim only requires one of the recited adhesive types).  
Regarding claim 17, Wintermantel discloses a method of bonding wood, textiles, metals, ceramic or plastics, the method comprising contacting wood, a textile, a metal, ceramic or a plastic with the sealant, coating or adhesive of claim 15 ([0011] of Wintermantel, PUR hot-melt used in adhesive systems for bonding wood; claim only requires one of the recited materials; see analysis of claim 15 above).  
Regarding claim 18, Wintermantel discloses a method of bonding foils, fibers, films, injection- molded products, or shaped films, or of 3D printing, the method comprising contacting a foil, a fiber, a film, an injection-molded product, or a shaped film with the sealant, coating or adhesive of claim 15, or comprising 3D printing the sealant, coating or adhesive ([0022] of Wintermantel, adhesive can be used for production of composite films or laminates; see analysis of claim 15 above).  
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wintermantel in view of Pillin as applied to claim 1 above and further in view of Okamoto et al. (European Patent Publication No. EP 1270680 B1).
Regarding claim 5, neither Wintermantel nor Pillin disclose that the nucleating agent that has been subjected to a treatment comprising grinding, treatment with a solvent, acids, alkalis, bleaches, crystallization or extraction, and finishing operations to reduce or prevent flocculation or lump formation, finishing operations to control a particle size, or finishing operations to regulate a viscosity.  Pillin, however, discloses that the nucleating effect of the nucleating agents decreases with increasing particle size and that smaller particles induce higher nucleating rates (pg. 188, FIG. 12; pg. 185, left column, 2nd full ¶ of Pillin).  Okamoto discloses a process for producing finely divided pigments wherein pigments such as copper phthalocyanine PB-15:3 are subjected to grinding to reduce the particle size (Abstract, [0039]-[0041] of Okamoto).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to subject the nucleating agent pigments in the modified formulation to grinding in order to reduce their particle size as taught by Okamoto.  One of skill in the art would have been motivated to do so in order to induce higher nucleating rates as taught by Pillin (pg. 188, FIG. 12; pg. 185, left column, 2nd full ¶ of Pillin).  
Regarding claim 6, Okamoto discloses that the nucleating agent is a solid with a specific surface area in a range of from 10 m2/g to 150 m2/g ([0041] of Okamoto, finely divided copper phthalocyanine pigment having a specific surface area of 77 m2/g).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,927,253 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claims 1-3 and 7-9, claim 1 of the reference patent is directed to a process for producing a composition comprising a “compact” (i.e., unfoamed) polyurethane comprising adding a compound (N) comprising: (i) adding at least one compound (N) that has a conjugated, nitrogen-containing aromatic structure as a nucleating agent to a polyurethane (P1) or to a reaction mixture for production of a compact polyurethane (R-P1), wherein the compound (N) is a solid; and (ii) mixing the nucleating agent and the polyurethane (P1) or the reaction mixture (R-P1) to obtain a composition (I), wherein a total amount of nucleating agents used is in a range from 0.01% by weight to 2.0% by weight, based on the polyurethane (P1) or the reaction mixture (R-P1), wherein the nucleating agent is at least one compound selected from the group consisting of a quinacridone, a monoazo compound, a perylene, a diketopyrrolopyrrole, an isoindoline, a phthalocyanine, and a derivative of one of these compounds.  Claim 5 of the reference patent depends from claim 1 and recites that the total amount of the nucleating agents used is in a range from 0.04% by weight to 0.3% by weight, based on the polyurethane (P1) or the reaction mixture (R-P1).  According to the specification of the reference patent, “compact” polyurethanes includes crosslinked polyurethanes (13:34-35 of the reference patent).  Claim 1 of the reference patent therefore anticipates claim 7-9 and suggests the composition of claims 1-3 (i.e., the composition made by the method recited in the claims of the reference patent).
Regarding claim 4 and 10, claim 5 of the reference patent clearly teaches a nucleating agent wt% range (i.e., 0.04-0.3 wt%) that overlaps with that recited in claims 4 and 10 (i.e., 0.03 to 0.1 wt%) which would render the claimed range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 5, claim 7 of the reference patent recites that the nucleating agent has been subjected to: a treatment comprising grinding; a treatment with a solvent, acid, alkali, bleach, crystallization or extraction; a finishing operation to reduce or prevent flocculation or lump formation; a finishing operation to control particle size; or a finishing operation to regulate viscosity.
Regarding claim 6, claim 8 of the reference patent recites that the nucleating agent is used in solid form with a specific surface area in a range from 10 m2/g to 150 m2/g
Claim 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,927,253 (reference patent) in view of Wintermantel.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claims 11 and 15, Wintermantel discloses using a composition as suggested by the claims of the reference application as a sealant, coating or adhesive ([0022] of Wintermantel, PUR hot-melt used as sealant, coating or adhesive).
Regarding claim 12 and 16, Wintermantel suggests that the sealant, coating or adhesive is a hotmelt adhesive, an assembly adhesive for fixing of a component, a bookbinding adhesive, an adhesive for production of a composite film, a laminate, a sandwich component, or an edgebanding product ([0011] of Wintermantel, PUR hot-melt used in adhesive systems; formulation is therefore a hot-melt adhesive; [0022] of Wintermantel, formulation can be used for fixing of components, as a bookbinding adhesive, for production of composite film and laminates and as an overlapping edge band; claim only requires one of the recited adhesive types).  
Regarding claims 13 and 17, Wintermantel discloses a method of bonding wood, textiles, metals, ceramic or plastics, the method comprising contacting wood, a textile, a metal, ceramic or a plastic with the sealant, coating or adhesive of claim 11 ([0011] of Wintermantel, PUR hot-melt used in adhesive systems for bonding wood; claim only requires one of the recited materials).  
Regarding claims 14 and 18, Wintermantel discloses using a composition as suggested by the claims of the reference application in a method of bonding foils, fibers, films, injection- molded products, or shaped films, or of 3D printing, the method comprising contacting a foil, a fiber, a film, an injection-molded product, or a shaped film with the sealant, coating or adhesive of claim 11, or comprising 3D printing the sealant, coating or adhesive ([0022] of Wintermantel, adhesive can be used for production of composite films or laminates).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746